     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                      CENTRAL DIVISION


  Linda Suda,

                Plaintiff,                               ORDER TO SHOW CAUSE

         vs.

 FK Draper LLC,                                          Case No. 2:19-cv-0074-DBP

                Defendant.                               Magistrate Judge Dustin B. Pead




        Plaintiff is hereby ordered to show cause why the above captioned case should not be

dismissed for failure to prosecute. Plaintiff is directed to respond in writing within 10 days from

the date of this order and inform the Court of the status of the case and intentions to proceed.

Failure to do so will result in dismissal of the case.

               DATED this 7 October 2019.




                                               Dustin B. Pead
                                               United States Magistrate Judge
